United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2643
                                     ___________

David Hill,                               *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          * Appeal from the United States
Officer Hugh, Jailer, Miller County       * District Court for the
Jail; Officer Jody, Jailer, Miller County * Western District of Arkansas.
Jail; H. L. Phillips,                     *
                                          * [UNPUBLISHED]
              Appellees.                  *
                                     ___________

                          Submitted: April 7, 1999
                              Filed: April 12, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       David Hill, an Arkansas prisoner, appeals the district court’s1 order entering
judgment against him in his 42 U.S.C. § 1983 complaint following a bench trial.
After careful review of the record and the parties’ briefs, we affirm for the reasons set
forth in the district court’s memorandum opinion.


      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-